      Case 3:16-cv-00913-CWR-FKB Document 119 Filed 12/14/18 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

JAMES PICKENS,                      )
     Plaintiff                      )
                                    )
vs.                                 )      Civil Action No. 3:16-cv-913-CWR-FKB
                                    )
MANAGEMENT & TRAINING               )
CORPORATION, et al.,                )
     Defendants                     )



                                ENTRY OF APPEARANCE


       Please take notice that Darryl A. Wilson, with the law firm of Adams and Reese LLP,

hereby enters his appearance as counsel of record for Defendant Management and Training

Corporation in the above-styled and numbered cause. All notices and pleadings should be sent to

the following:

                                    R. Jarrad Garner
                                    Darryl A. Wilson
                                    Adams and Reese LLP
                                    1018 Highland Colony Parkway, Suite 800
                                    Ridgeland, Mississippi 39157
                                    Telephone – (601) 353-3234
                                    Facsimile - (601) 355-9708
                                    jarrad.garner@arlaw.com
                                    darryl.wilson@arlaw.com




                                              1
     Case 3:16-cv-00913-CWR-FKB Document 119 Filed 12/14/18 Page 2 of 2




RESPECTFULLY SUBMITTED, this the 14th day of December, 2018.


                                                      ADAMS AND REESE LLP

                                              By:     /s/ Darryl A. Wilson

                                                      R. Jarrad Garner (MSB No. 99584)
                                                      Darryl A. Wilson (MSB No. 104902)
                                                      ADAMS AND REESE LLP
                                                      1018 Highland Colony Parkway, Suite 800
                                                      Ridgeland, Mississippi 39157
                                                      Telephone:    601-353-3234
                                                      Facsimile:    601-355-9708
                                                      jarrad.garner@arlaw.com
                                                      darryl.wilson@arlaw.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that I filed the foregoing document with the Clerk of the Court using the

ECF electronic filing system, which sent notification of such filing to all counsel of record.

       This the 14th day of December, 2018.


                                              /s/ Darryl A. Wilson
                                              Darryl A. Wilson




                                                 2
